DETAILED ACTION
Claim(s) 1-20 as filed 2/11/2022 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  “wherein a plane defined an apex” should be “wherein a plane defined by an apex”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “wherein a plane defined an apex” should be “wherein a plane defined by an apex”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “and second sealing ridges .” (last line of the claim) should be “and second sealing ridges.”.  Appropriate correction is required (removing the space before the period).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 1, 1, 8, 9, 10, 12, and 13 of U.S. Patent No. 11248719. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent patent recite all of the limitations of the instant claims, including a housing, first port, second port, first sealing ridge, second sealing ridge and valve body.  It is noted that although the parent claim 1 doesn’t recite the valve body as “flexible”, the valve body is recited as having portions movable relative to each other and therefore is seen to inherently be flexible.  Additionally, the recitations of the valve body’s “segments” in the instant application are encompassed by the recitations of the valve body’s “portions” in the parent patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tumminaro et al. (WO 2010/107597).
Regarding Claim 1, Tumminaro discloses a check valve (valve having the ridges shown in Figure 11; the entirety of the valve best shown in Figures 3 and 4) comprising: a housing 160 comprising an inner cavity 172, a first port 170, a second port 200, a first sealing ridge (valve seat rib 254 as shown in Figure 11), a second sealing ridge (valve seat rib 256; Figure 11), and a valve support 202 (as best shown in Figure 5, the diaphragm 166 is supported by 202; Paragraph 37), wherein an upstream fluid passageway extends through the first port 170 to the inner cavity 172 (as best shown in Figure 4), a downstream fluid passageway extends through the second port 200 to the inner cavity 172 (as best shown in Figure 4), the first sealing ridge 254 extends into the cavity 172 and comprises a perimeter that extends around the first port (the “continuous rib” inherently has a perimeter and extends around the first port as shown by the figures taken together, especially Figures 4 and 11), and the second sealing ridge 256 extends into the cavity 172 and comprises a perimeter that extends around the first sealing ridge (as shown in Figure 11) such that the first seal ridge is between the first port and the second seal ridge (as shown in Figure 11); and a flexible valve body (diaphragm 166 is flexible; Paragraph 38) positioned within the inner cavity 172, the valve body comprising a first segment and a second segment, wherein the first segment (generally the radially intermediate portion, radially just outside of the diameter of the passage through 200) is engaged against the valve support 202 (as shown in Figure 5, the radially intermediate portion engages support 202), and the second segment (the radially outer portion of 166) is movable, relative to the first segment and the first and second sealing ridges (as shown in Figure 11, the outer, second segment of diaphragm 166 flexes on and off of the ridges to control fluid flow while the radially intermediate portion remains engaged with support 202; Paragraphs 38, 44).
Regarding Claim 2, Tumminaro further discloses the perimeter of the first sealing ridge 254 comprises a first diameter and the perimeter of the second sealing ridge 256 comprises a second diameter, the second diameter being larger than the first diameter (as shown in Figure 11).
Regarding Claim 3, Tumminaro further discloses a distance between the first sealing ridge 254 and the second segment of the valve body 166 is less than a distance between the second sealing ridge 256 and the second segment of the valve body (at least because the portion of 166 directly engaging 254 is relied upon as readable on the recited “second segment” of the valve body).
Regarding Claim 4, Tumminaro is seen as further disclosing the first sealing ridge 254 comprises a length extending toward the second segment of the valve body (it is noted that the claim does not require the “length” to be taken along the axial direction and therefore the circumferential length is relied upon, this “length” extends toward the second segment of the valve body 166 at least because the length has a thickness extending toward the valve body), and the second sealing ridge 256 comprises a length extending toward the second segment of the valve body (also the circumferential length of 256), and wherein the length of the second ridge is greater than the length of the first ridge (i.e. the circumferential length of 256 is greater than the circumferential length of 254).
Regarding Claim 5, Tumminaro is seen as further disclosing any of the first and the second sealing ridges (254 and 256) comprise a width (the width being in the radial direction) that tapers along the length thereof (the width tapers as it is narrower at the free end; this tapering occurs along the entire circumferential length).
Regarding Claim 7, Tumminaro further discloses the second segment of the valve body (the radially outer portion of 166) comprises a first portion (the portion of 166 which engages ridge 254) and a second portion (the portion of 166 which engages ridge 256), and wherein the first portion is moveable in a first direction away from the first sealing ridge and in a second direction toward the first sealing ridge (i.e. opening and closing the flow path between the diaphragm and first sealing ridge), and the second portion is moveable in the first direction away from the second sealing ridge and in the second direction toward the second sealing ridge (i.e. opening and closing the flow path between the diaphragm and the second sealing ridge).
Regarding Claim 9, Tumminaro further discloses the valve body 166 comprises a disk shape (as best shown in Figure 2) having a top surface and a bottom surface, and wherein the top surface comprises the second segment of the valve body (it is noted that the entire assembly is capable of being used such that the entire assembly is inverted and conduit 200 is on the bottom and conduit 170 is on the top; therefore, the second segment of body 166 as described above as engaging the first sealing ridge would be on the top surface), and the bottom surface comprises the first segment of the valve body (the portion engaging the support 202 is on the bottom surface in the arrangement described above).
Regarding Claim 10, Tumminaro further discloses at least a portion of the top surface (it is noted that the bottom surface as shown in Figure 4 of Tumminaro is relied upon as readable on the recited top surface as described above) comprises a convex surface (as shown in Figure 4), and at least a portion of the bottom surface (it is noted that the top surface as shown in Figure 4 of Tumminaro is relied upon as readable on the recited bottom surface as described above) comprises a concave surface (as shown in Figure 4).
Regarding Claim 11, Tumminaro further discloses a wall 192 that extends into the upstream fluid passageway to resist movement of the valve body out of the inner cavity (wall 192 narrows the passage to thereby resist movement of the valve body from entering the upstream conduit).
Regarding Claim 12, Tumminaro is seen as further disclosing a plane defined an apex of the second sealing ridge 256 is between a plane defined by an apex of the first sealing ridge 254 and a plane defined by the valve support surface 202 (it is noted that the limitations of the planes are not fully defined, i.e. requiring the planes to be horizontal, vertical, etc. and therefore it is possible to create a plane extending through 256 which is between a plane extending through 254 and a plane extending through 202).
Regarding Claim 13, Tumminaro is seen as further disclosing a plane defined an apex of the second sealing ridge 256 and is spaced apart from a plane defined by an apex of the first sealing ridge 254 (i.e. either horizontal or vertical planes through the respective ridges are spaced apart).
Regarding Claim 14, Tumminaro discloses a check valve (valve having the ridges shown in Figure 11; the entirety of the valve best shown in Figures 3 and 4) comprising: a housing 160 comprising an inner cavity 172, a first port 170, a second port 200, a first sealing ridge (valve seat rib 254 as shown in Figure 11), a second sealing ridge (valve seat rib 256; Figure 11), and a valve support 202 (as best shown in Figure 5, the diaphragm 166 is supported by 202; Paragraph 37), wherein an upstream fluid passageway extends through the first port 170 to the inner cavity 172 (as best shown in Figure 4), a downstream fluid passageway extends through the second port 200 to the inner cavity 172 (as best shown in Figure 4), the first sealing ridge 254 extends into the cavity 172 and comprises a perimeter that extends around the first port (the “continuous rib” inherently has a perimeter and extends around the first port as shown by the figures taken together, especially Figures 4 and 11), and the second sealing ridge 256 extends into the cavity 172 and comprises a perimeter that extends around the first sealing ridge (as shown in Figure 11) such that the first seal ridge is between the first port and the second seal ridge (as shown in Figure 11); and a flexible valve body (diaphragm 166 is flexible; Paragraph 38) positioned within the inner cavity 172 and comprising a first segment and a second segment, wherein the second segment (the radially outer portion of 166) defines a perimeter that is positioned radially outward from the first segment (the first segment being generally the radially intermediate portion of 166, radially just outside of the diameter of the passage through 200 and radially inside the second segment), and wherein, in a first closed position of the valve body, the second segment is engaged against the first sealing ridge 254 (as shown in Figure 11), and in an open position of the valve body, the entire perimeter of the second segment is spaced apart from the first and second sealing ridges (with the valve fully open, the second segment is lifted from both ridges).
Regarding Claim 15, Tumminaro further discloses the valve body 166 is in the first closed position when (i) a fluid pressure at the upstream fluid passageway is at a first pressure and the fluid pressure at the downstream fluid passageway is at a second pressure, and wherein the first and second pressures are approximately equal (the valve is assembled such that the blade 202 holds the diaphragm against the seat as described in Paragraph 38; it is clear that this results in the valve being closed when upstream and downstream pressures are equal), and (ii) when the second pressure is greater than the first pressure (as described in Paragraph 38, downstream pressure urges the diaphragm against the seat).
Regarding Claim 16, Tumminaro further discloses the valve body is in the open position when the first pressure (the upstream pressure) is greater than the second pressure (the downstream pressure; as described in Paragraph 38, upstream pressure will act to move the diaphragm away from sealing engagement with the seat).  It is noted that the claim does not specify the relative pressure levels and there is inherently some pressure differential in which Tumminaro meets these limitations.
Regarding Claim 17, Tumminaro is seen as further disclosing, wherein, in a second closed position, the second segment (radially outer portion of 166) is engaged against the first and second sealing ridges (as shown in Figure 11; it is noted that the limitations of first and second closed positions are not positively recited as being structurally different; instead, Tumminaro meets these limitations at least because the valve 166 occupies the closed position at different times – i.e. closed, then open, then closed – and therefore is seen to have multiple closed positions).
Regarding Claim 18, Tumminaro is seen as further disclosing the valve body 166 is in the second closed position when the fluid pressure at the downstream fluid passageway is at a third pressure, which is greater than the first and second pressures (as described above, when the downstream pressure is greater than the upstream, first pressure, the valve body is in the closed position).
Regarding Claim 19, Tumminaro further discloses, wherein, in the second closed position (as described above), the second segment of the valve body is biased toward the second sealing ridge (in the second closed position, the second segment of the valve body is biased toward and engages both sealing ridges).
Regarding Claim 20, Tumminaro further discloses, wherein, in the open position, the second segment of the valve body is biased away from the first sealing ridge (as described above, in the open position the second segment of the valve body is disengaged from both sealing ridges).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumminaro et al. (WO 2010/107597) in view of Pickl, Jr. (US Patent 4762149).
Regarding Claim 6, Tumminaro further discloses the second segment (the radially outer portion of 166) defines a perimeter that is positioned radially outward, relative to the first segment (as described above).
Tumminaro does not disclose the entire perimeter of the second segment is movable relative to the perimeter of the first and second sealing ridges (instead Tumminaro teaches blade 202 pinches the diaphragm and appears to extend across the entire diameter of the diaphragm, including along a portion of the second segment).
Pickl teaches a check valve and further teaches a valve support 48 is provided to contact the center of diaphragm 42, thereby allowing the entire outer perimeter to be movable relative to a seat 26.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of Tumminaro such that the valve support is provided only at the center of the diaphragm as taught by Pickl for the purpose of utilizing an alternative configuration known in the art to be suitable for prestressing the diaphragm into the closed position.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action (or with a timely filed terminal disclaimer as described above) and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 8, Tumminaro is seen as the closest prior art as described above.  Although the valve body 166 is disclosed as being flexible (Paragraph 38), there is no teaching of the flexible valve body such that the second portion of the second segment is movable relative to the first portion of the second segment in combination with the remaining limitations set forth in the claim.  That is, although it is possible for enough force to be applied to any element to achieve movement of one part relative to another, the claims must be interpreted in light of applicant’s specification as filed.  Therefore, claim 8 is seen to require the claimed relative movement to be achieved during normal use of the device.  This limitation is not taught nor inherent in Tumminaro as instead it is likely that fluid pressure moves the valve body as an entire unit rather than with the claimed movement.
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant's disclosure.  Crudup et al. (US Patent 5052435) teaches a flexible valve member 40 which engages a plurality of sealing ridges 41.  Paradis et al. (US Patent 4615693) teaches a flexible valve 23d supported on a center support 23p.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753